DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the Interview Request made by the Applicant, the request is denied. Given that the interview was not scheduled in advance, and the arguments had already been filed (making it unclear as to how an interview would advance prosecution), the Examiner did not see the benefit in this instance (see MPEP713.01 IV). Applicant is advised to call Examiner at the number provided at the bottom of the Office Action before any future filings to discuss potential amendments or claim interpretations.
Regarding the newly amended Specification (filed 06/21/2022), the Examiner is denying it’s entrance into the record. The amendments to the Claims broadens aspects of the original Specification and presents new matter. For example, adding “with respect to the user” broadens which type of points could satisfy this limitation (i.e. identifying a location is one point, identifying a location of a device with respect to a user could involve a variety of different points). 
Applicant’s arguments, see “Applicant Argument/Remarks”, filed 06/21/2022, with respect to the interpretations under U.S.C. 112(f) have been fully considered and are persuasive.  The interpretations under U.S.C. 112(f) has been withdrawn. 
Applicant's arguments filed 06/21/2022 in regards to the rejections under 101 and 102 have been fully considered but they are not persuasive. 
Regarding the rejections under 101, the Applicant provides a multi-pronged argument. The first, that the apparatus is not directed to an abstract idea under Prong 2a because the process uses unconventional rules (the ruling from MCRO, Inc vs Bandai Namco Games America Inc as cited in the Applicant’s Arguments) is not persuasive. It is conventional and well known in the art to receive data from a sensor/sensor apparatus, process it by an algorithm using a processor and machine readable medium, and output a result, as this is routinely how diagnostic-type devices receive and process information to come to a result. Regardless, the Applicant has not claimed said sensor or sensor apparatus. “Obtaining measurements” does not require sensors, as it could be stored data obtained from memory. Applicant has also deleted the limitation even requiring a processing apparatus at all. Examiner also points out that the Applicant’s arguments are not commensurate with the scope of the Claims, as “Notably, in an embodiment, the refresh data are acquired by a probe 17, and provided to the analyzer 14 for further action” is not required in any capacity as the Claims are currently written. Examiner suggests that for future amendments to include limitations such as this in the Claims for consideration/in the interest of advancing prosecution. For these reasons, the rejection is being maintained. 
The second, that the apparatus is not directed to an abstract idea because it imposes a meaningful limit on the judicial exception, is likewise unpersuasive. The Applicant’s arguments are not commensurate with the scope of the current claims, as the claims do not currently require that the claims are performed without the usage of a camera, i.e. a camera is not precluded by the current claim language, which also invalidates the next argument, that the device is an improvement to other technology or technical field by not needing images. 
Applicant also alleges that their device does not simply collect, analyze, and display the results of the method, but uses processing steps to do so. As stated in the initial office action, merely using a processor to perform method steps is insignificant pre/post solution activity, and does not move the method out of an abstract idea. In the broadest reasonable interpretation of the claims, the Examiner’s assertion that a person with pen and paper could “obtain measurements of a posture of a part of the body” and “use the measurements to estimate the location/orientation of the… device with respect to the user based on a predetermined relationship” is correct. The claims as written do not require any substantial steps to perform this method that are impossible for a human to perform given pen and paper. 
Applicants arguments that the apparatus/method is more than the abstract idea under Step 2B for the aforementioned reasons of improvement are again not commensurate with the scope of the claims for the reasons set forth above. The cited BASCOM on pg. 13 does not follow the fact pattern of the current case, as the level of detail provided in the BASCOM ruling is far, far more detailed then the current claims, and the Applicant’s claims do not further require the in-depth filtering present in the Bascom ruling. 
The final argument, that the Examiner has not proven that an aspect of the device is routine and conventional under Berkheimer, is unpersuasive, as the Examiner in the previous Office Action did not use that rational as to why a component does not provide significantly more to the abstract idea. The only two rational used were two components of established case law: that the processing components/machine readable medium are being used as mere tools to carry out the method (see MPEP 2106.05(f)) and that the identified sensor devices are insignificant extra-solution activity merely being used as a tool to carry out data acquisition (see MPEP 2106.05g). Nothing in the claims went beyond those two rational to need a rational under Berkheimer. Additionally, merely employing well known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or add significantly more (See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception.
In regards to the rejections under 102, Applicant argues that the VFOA system of Westhoven does not meet the limitation “obtaining measurement of a posture of a part of a body of the user as the user uses the handheld personal care device” and “using the measurement to estimate the location and/or orientation of the handheld personal care device with respect to the user during use of the handheld personal care device”, which the Examiner disagrees with. First, as noted in 37 CFR 1.111b “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references… A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.” Other than bolding aspects of the claim, no specific supposed error of the Examiner’s action or distinctions believed to render the claims patentable have been made. However, as noted in the previous Office Action, by the Applicant’s own Specification on Pg. 2, Line 2, smart glasses can be considered a personal care device, which is one of the ways Westhoven “obtains the measurement of a posture of a part of the body of the user as the user uses the personal care device”. The posture information is then used to determine a VFOA (see the second paragraph of Section 3, “Approach”), i.e. determining the orientation of the head and smart device in the given embodiment by using the visual/orientation detections in the smart glasses and orientation of the wrist, to determine if the VFOA is on the smart device, which is how Westhoven “uses the measurement to estimate the orientation of the handheld personal care device with respect to the user”. Therefore, the rejections under 102 are being maintained.
Further, the newly amended subject matter of Claim 7 has required an objection against the claim, the reasons for which are elaborated in the “Claim Objections” section below. Newly added Claims 15-17 have also been rejected under U.S.C. 102, and all rejections have been updated in light of the amendments. 

Claim Objections
Claim 7 is objected to because of the following informalities:  
	i. Claim 7 recites a “non-tangible computer readable medium”. As non-tangible means “does not physically exist”, the Examiner is moving forward with Examination assuming this was an error and the Applicant meant “non-transitory”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more. 

Step 1: Independent Claims 1, 7, 9, and 14 recite a method, an apparatus, a system, and a machine-readable medium comprising instructions for a processor. Thus, they are directed to statutory categories of invention.

Step 2A, Prong 1:
Claims 1, 7, 9, and 14 recite the following Claim limitations: 
estimating a location and/or orientation of a handheld personal care device with respect to a user
obtain measurements of a posture of a part of a body of the user as the user uses the handheld personal care device the part of the body
estimate the location and/or orientation of the handheld personal care device with respect to the user during use of handheld personal care device based on a predetermined relationship between the location and/or orientation of the handheld personal care device with respect to the user and, exclusively, the posture of the part of the body of the user

These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper, and mathematical calculations.  With a plurality of measurements, a human could reasonably estimate a body’s location/posture, and then use a constructed mathematical relationship to estimate the location/orientation in the future. Thus, the claims recite limitations which fall within the 'mental processes' and ‘mathematical concepts’ grouping of abstract ideas.  

Step 2A, Prong 2:
Claims 7, 9, and 14 recite the following limitation:
a processor
a handheld personal care device
Claim 7 and 14 further recites the following limitation:
machine readable medium comprising instructions which, when executed by a processor, cause the processor to perform a method

	The recitation of a processing apparatus and/or a machine-readable medium is merely reciting the components at a high-level of generality. In other words, processing components/machine-readable medium are merely being used as a tool to carry out the method (See MPEP 2106.05(f)).
	The “posture measurement device” is merely acting as a sensor recited at a high level of generality and is merely being used in its intended manner as a tool to carry out data acquisition. This sensor, even when viewed as a whole in combination with Claim 9, fails to add significantly more to the abstract idea. 

	Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.

	Dependent Claims:
	Claims 2, 3, 10, 12, 13, and 15 merely further limits what type of data is collected and how the data is collected, and does not amount to more than the judicial exception for the reasons discussed above.
	Claims 4, 5, and 8 merely further limits the abstract idea by further defining how information is received (Claim 4, gathering data from a table) and how it is further processed (Claims 5 and 8, comparing data and adjusting parameters), and fails to add significantly more to the abstract idea
	Claim 11 further recites communication circuitry for communication between devices recited in a high level of generality and merely being used as a tool to carry out the method (See MPEP 2106.05(f)).
	Claims 16 and 17 merely recite how the personal care system (which was defined as merely being a form of a sensor to receive the information for the method) is attached to the person.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NPL from Westhoven et al, hereinafter Westhoven, as seen on the IDS dated 09/09/2019.
Regarding Claim 1, Westhoven teaches a method of estimating a location and/or orientation of a handheld personal care device with respect to a user of the handheld personal care device (title, Applicant’s Specification Pg. 2 Line 2 states that the personal care device can be smart glasses, Westhoven Introduction states the measurements can come from smart glasses), the method comprising: obtaining measurements of a posture of a part of a body of the user as the user uses the handheld personal care device on thepart of the body (Section 3, Approach, discusses obtaining VFOA measurements to determine posture); using the measurements to estimate, the location and/or orientation of the handheld personal care device with respect to the user during use of the handheld personal care device based on a predetermined relationship between the location and/or orientation of the handheld personal care device with respect to the user and, exclusively, the posture of the part of the body of the user (see Section 6, Summary and Outlook, “The algorithm recognizes postures associated the VFOA being on the smartphone… The results show that the VFOA can be estimated in real-time, even without individually configured parameters”). 

Regarding Claim 2, Westhoven teaches a method according to Claim 1, wherein obtaining measurements comprises: measuring a parameter of the part of the body, the parameter being indicative of an orientation of the part of the body (Section 3, Approach, discusses obtaining VFOA measurements to determine posture). 

Regarding Claim 3, Westhoven teaches the method according to Claim 1, wherein the measurements of the posture of the part of the body of the user are obtained using a posture measurement device attached to the part of the body (Introduction states the device can be wearable smartglasses).

Regarding Claim 4, Westhoven teaches the method according to Claim 1, wherein the estimating comprises: consulting a lookup table or database comprising the predetermined relationship (Section 3, Approach, discusses the usage of an algorithm to compute the relationship).

Regarding Claim 5, Westhoven teaches the method according to Claim 1, further comprising: adjusting a parameter of the handheld personal care device based on the estimation of the location and/or orientation of the handheld personal care device with respect to the user (Section 6, Summary and Outlook, “adaptive systems”). 

Regarding Claim 7, Westhoven teaches an apparatus for estimating a location and/or orientation of a handheld personal care device with respect to a user (title, Applicant’s Specification Pg. 2 Line 2 states that the personal care device can be smart glasses, Westhoven Introduction states the measurements can come from smart glasses), the apparatus comprising: a processor; a non-transitory computer readable medium that stores instructions, which when executed by the processor causes the processor to (see Section 6, Summary and Outlook, that mentions the usage of an algorithm, which inherently requires a processor and a medium to store the instructions that the processor uses): obtain measurements of a posture of the part of the body of the user as the user uses the handheld personal care device on the part of the body (Section 3, Approach, discusses obtaining VFOA measurements to determine posture); and estimate the location and/or orientation of the handheld personal care device with respect to the user during use of handheld personal care device based on a predetermined relationship between the location and/or orientation of the handheld personal care device with respect to the user and, exclusively, the posture of the part of the body of the user (see Section 6, Summary and Outlook, “The algorithm recognizes postures associated the VFOA being on the smartphone… The results show that the VFOA can be estimated in real-time, even without individually configured parameters”).

Regarding Claim 8, Westhoven teaches the apparatus according to Claim 7, wherein the predetermined relationship defines a particular location and/or orientation of the handheld personal care device with respect to the user for each of a plurality of particular postures of a particular part of the body of the user (Section 3, Approach, discusses the usage of an algorithm to compute the relationship, it is the Examiner’s position that it is inherent that the algorithm would require a plurality of posture points).

Regarding Claim 9, Westhoven teaches the personal care system comprising: a handheld personal care device; the device adapted to be attached to a body of a user, and adapted to measure a posture of a part of the body of a user (title, Applicant’s Specification Pg. 2 Line 2 states that the personal care device can be smart glasses, Westhoven Introduction states the measurements can come from smart glasses), and an apparatus according to Claim 7 (see rejection to Claim 7 above).

Regarding Claim 10, Westhoven teaches the personal care system according to Claim 9, wherein the device comprises: a sensor for measuring a parameter indicative of the posture of the part of the body; and a controller (Section 2, Related Work, “For ease of use, we refrained from adding sensors and used only those already built in” It is the Examiner’s position that this statement means the aforementioned parameters are detected using the mentioned sensors). 

Regarding Claim 11, Westhoven teaches the personal care system according to Claim 9, wherein the device comprises: communication circuitry for enabling communication between device and the one or more of the handheld personal care device and the processor (Section 4, Experiment 1, lists the type of devices used, all of which are enabled to communicate with each other).

Regarding Claim 12, Westhoven teaches the personal care system according to Claim 9, wherein the device comprises at least one of: an inertial measurement unit (Section 4, Experiment 1, lists the type of devices used, which contain inertial detection devices).

Regarding Claim 13, Westhoven teaches the personal care system according to Claim 9, wherein the handheld personal care device comprises: another sensor for measuring an orientation and/or change in location of the handheld personal care device relative to the user (Section 4, Experiment 1, lists the type of devices used, including a phone and smartwatches which both which contain inertial detection devices); wherein the processor is configured to estimate the location of the handheld personal care device relative to the user (Section 3, Approach, discusses obtaining VFOA measurements to determine posture, Section 2 discusses that VFOA is used to get information about location); wherein the processing apparatus is configured to estimate the location and/or orientation of the handheld personal care device with respect to the user during use of the handheld personal care device based on a measurement from the other sensor and on the predetermined relationship (see Section 6, Summary and Outlook, “The algorithm recognizes postures associated the VFOA being on the smartphone… The results show that the VFOA can be estimated in real-time, even without individually configured parameters”).

Regarding Claim 14, Westhoven teaches a non-transitory machine-readable medium comprising instructions which, when executed by a processor, cause the processor to (Section 3, Approach, discusses the usage of an algorithm to compute the relationship, it is the Examiner’s position that it is inherent that the algorithm would be on a machine-readable medium): obtain measurements of a posture of a part of a body of a user of a handheld personal care device as the user uses the handheld personal care device on the part of the body (Section 3, Approach, discusses obtaining VFOA measurements to determine posture); use the measurements to estimate a location and/or orientation of the handheld personal care device with respect to the user during use of the handheld personal care device based on a predetermined relationship between the location and/or orientation of the handheld personal care device with respect to the user and, exclusively, the posture of the part of the body of the user (see Section 6, Summary and Outlook, “The algorithm recognizes postures associated the VFOA being on the smartphone… The results show that the VFOA can be estimated in real-time, even without individually configured parameters”).

Regarding Claim 15, Westhoven teaches the non-transitory machine-readable medium of Claim 14, wherein the instructions, when executed by the processor, further cause the processor to: estimate the location and/or orientation of the handheld personal care device with respect to the user during use of the handheld personal care device based on a measurement from a sensor and on the predetermined relationship (see Section 6, Summary and Outlook, “The algorithm recognizes postures associated the VFOA being on the smartphone… The results show that the VFOA can be estimated in real-time, even without individually configured parameters”).

Regarding Claim 16, Westhoven teaches the personal care system of Claim 9, wherein the device comprises a headband adapted to be attached to the body (Fig. 1 shows the smart-glasses device comprising a headband to further secure the smart-glasses to the subject).

Regarding Claim 17, Westhoven teaches the personal care system of Claim 9, wherein the device comprises a strap to be attached to the body (Fig. 1 shows the smart-glasses device comprising a headband to further secure the smart-glasses to the subject).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792